DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Pei Che Soon on 1/11/2022.

The application has been amended as follows: 
Claim 16
The apparatus according to claim 14, wherein the controller is configured to control the flexible display to display a same plane ofthe object on the first area and the second area of the flexible display when the flexible display is bent a preset angle or more.

Claim 21
The apparatus according to claim 19, wherein the controller is configured to change a position of the user interface in the control panel image.

Claim 25
wherein the inputter configured to receive the layout change command simultaneously controls the first area and the second area of the flexible display

Reasons for Allowance
Claims 1, 3-4, 7-21, 23, 25-27, 31-33 allowed.
The following is an examiner’s statement of reasons for allowance: Claim 33 is allowable for substantially the same reasons as set forth on pages 22-23 of the Final Rejection mailed 8/4/2021.
Claim 1 was amended to, in part, to say “the flexible display is configured to display the ultrasonic image of the object and an extended area including a surrounding area of the object on the first area in real time based on the second digital signal”. This feature is not reasonably taught by the prior art. Furthermore, this features is not obvious in combination with the other claimed features without the benefit of improper hindsight. Therefore, claim 1 is allowable over the prior art.
Claim 27 was amended to, in part, to say “displaying the ultrasonic image of the object and an extended area including a surrounding area of the object on the first area in real time, and a control panel image on the second area of the flexible display according to a changed layout, wherein the portable ultrasonic diagnostic apparatus includes the flexible display including the first area and the second area divided by a bendable bending position”. This feature is not reasonably taught by the prior art. Furthermore, this features is not obvious in combination with the other claimed features without the benefit of improper hindsight. Therefore, claim 27 is allowable over the prior art.
Claims 3-4, 7-21, 23, 25-26, and 31-32 are dependent claim 1, and are allowable for substantially the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793